IN THE
             ARIZONA COURT OF APPEALS
                               DIVISION ONE


      STATE OF ARIZONA ex rel. Attorney General Mark Brnovich,
                Plaintiff/Counter-Defendant/Appellant,

                                      v.

  MARICOPA COUNTY COMMUNITY COLLEGE DISTRICT BOARD,
                   Defendant/Appellee,

ABEL BADILLO and BIBIANA VAZQUEZ, Intervenor-Defendants/Counter-
                      Plaintiffs/Appellees.

                           No. 1 CA-CV 15-0498
                            FILED 6-20-2017


           Appeal from the Superior Court in Maricopa County
                          No. CV2013-009093
               The Honorable Arthur T. Anderson, Judge

        REVERSED AND REMANDED WITH INSTRUCTIONS


                                 COUNSEL

Arizona Attorney General’s Office, Phoenix
By Kevin D. Ray, Rusty D. Crandell
Counsel for Plaintiff/Counter-Defendant/Appellant

Osborn Maledon, P.A., Phoenix
By Mary R. O’Grady, Lynne C. Adams, Eric M. Fraser
Counsel for Defendant/Appellee
                          STATE v. MCCCD et al.
                           Opinion of the Court

Ortega Law Firm PC, Phoenix,
By Daniel R. Ortega, Jr.
Co-Counsel for Intervenor-Defendants/Counter-Plaintiffs/Appellees

Miller, Pitt, Feldman & McAnally, P.C., Phoenix
By José de Jesus Rivera, Nathan J. Fidel
Co-Counsel for Intervenor-Defendants/Counter-Plaintiffs/Appellees

Mexican American Legal Defense and Educational Fund, Los Angeles, CA
By Victor Viramontes, Martha L. Gomez
Co-Counsel for Intervenor-Defendants/Counter-Plaintiffs/Appellees

Law Office of Noel Fidel, Phoenix
By Noel Fidel
Co-Counsel for Intervenor-Defendants/Counter-Plaintiffs/Appellees



                                 OPINION

Presiding Judge Kenton D. Jones delivered the Opinion of the Court, in
which Judge Paul J. McMurdie joined and Judge Patricia K. Norris specially
concurred.


J O N E S, Judge:

¶1             In 1996, Congress enacted two federal statutes intended to
restrict welfare and public benefits for aliens. The Personal Responsibility
and Work Opportunity Reconciliation Act (PRWORA) defines which aliens
qualify for eligibility to receive state and local public benefits. Although
PRWORA also generally allows the states to define alien eligibility for
public benefits, part of the Illegal Immigration Reform and Immigrant
Responsibility Act (IIRIRA) does not allow any state to provide non-
qualified aliens with postsecondary education benefits based upon their
residence within the state. Ten years later, Arizona voters passed
Proposition 300 (Prop 300) which, in relevant part, incorporates IIRIRA’s
prohibition     on     providing     the   quintessential    residence-based,
postsecondary education benefit — in-state tuition — to non-qualified
aliens.




                                      2
                          STATE v. MCCCD et al.
                           Opinion of the Court

¶2           In 2012, the U.S. Department of Homeland Security (DHS),
through a lawful exercise of its prosecutorial discretion, elected to defer
deportation of unauthorized aliens who entered the country as children, a
departmental policy otherwise known as Deferred Action for Childhood
Arrivals (DACA).       Congress permits DHS to issue employment
authorization documents (EADs) to DACA recipients but has not specified
whether DACA recipients qualify for in-state tuition or other state and local
public benefits. Thereafter, the Maricopa County Community College
District (MCCCD) began accepting EADs from DACA recipients as
evidence that they qualified for residence-based, in-state tuition benefits.
The Arizona Attorney General (AAG) objected, but the trial court upheld
MCCCD’s actions in a subsequent declaratory action.

¶3            The AAG now appeals the trial court’s orders denying its
motion for judgment on the pleadings and granting summary judgment in
favor of MCCCD and partial summary judgment in favor of Abel Badillo
and Bibiana Vazquez (the Students). In reconciling federal and Arizona
law, we hold DACA recipients are not eligible to receive in-state tuition
benefits and therefore reverse the court’s orders and remand with
instructions.

                FACTS AND PROCEDURAL HISTORY

¶4             In June 2012, DHS initiated the DACA policy, which allowed
DHS to defer the removal of certain unauthorized aliens1 and redirect
immigration enforcement resources away from those individuals who
lacked unlawful intent in entering the United States and have since
demonstrated productive use of their time. See generally Memorandum
from Janet Napolitano, Sec’y, DHS, to David V. Aguilar, Acting Comm’r,
U.S. Customs & Border Patrol, Alejandro Mayorkas, Dir., U.S. Citizenship
& Immigration Servs., and John Morton, Dir., U.S. Immigration & Customs
Enf’t (Jun. 15, 2012), https://www.dhs.gov/xlibrary/assets/s1-exercising-
prosecutorial-discretion-individuals-who-came-to-us-as-children.pdf
(Napolitano Memo). DACA originally applied to unauthorized aliens who:
(1) came to the United States under the age of sixteen; (2) had continuously
resided in the United States for at least five years preceding DACA’s

1      Unauthorized aliens are those who “enter[] a country at the wrong
time or place, elude[] an examination by officials, obtain[] entry by fraud,
or enter[] into a sham marriage to evade immigration laws”; we use the
term “unauthorized” as a substitute for “illegal” because the latter term has
developed a pejorative connotation. Black’s Law Dictionary (10th ed. 2014).



                                     3
                           STATE v. MCCCD et al.
                            Opinion of the Court

institution; (3) were not older than thirty before June 2012; (4) were
currently in school, had graduated from high school or received a GED, or
had been honorably discharged from the U.S. military; and (5) had not been
convicted of a felony or significant or multiple misdemeanors. Id.
Individuals qualifying for deferment under DACA are required to apply
for an EAD from the United States Citizenship and Immigration Services
(USCIS). See 8 C.F.R. § 274a.12(c)(14).

¶5             Shortly after the implementation of DACA, MCCCD began
accepting EADs from DACA recipients as evidence of residency for
purposes of receiving in-state tuition benefits. In 2013, the AAG filed a
declaratory action, seeking a determination that MCCCD’s policy violates
Arizona law and an injunction prohibiting MCCCD from allowing DACA
recipients to obtain subsidized tuition rates. The Students, two DACA
recipients attending MCCCD colleges and benefitting from in-state tuition
benefits, successfully intervened and asserted constitutional defenses in
addition to MCCCD’s statutory defenses.

¶6            Both MCCCD and the Students filed motions for summary
judgment. After briefing and oral argument, the trial court concluded that,
under the relevant federal and state law, DACA recipients are “lawfully
present” and therefore eligible for in-state tuition benefits. Because it
granted Appellees’ motions on statutory grounds, the court did not decide
the constitutional claims presented in the Students’ motion. The AAG
timely appealed. This Court has jurisdiction pursuant to Arizona Revised
Statutes (A.R.S.) §§ 12-120.21(A)(1)2 and -2101(A)(1).

                                DISCUSSION

I.     The AAG’s Authority to Bring Suit

¶7             As an initial matter, MCCCD argues the trial court’s orders
must be affirmed because the AAG had neither statutory nor constitutional
authority to initiate its suit. Whether a party has standing to sue presents a
question of law we review de novo. Pawn 1st, L.L.C. v. City of Phx., 231 Ariz.
309, 311, ¶ 11 (App. 2013) (citing Ctr. Bay Gardens, L.L.C. v. City of Tempe City
Council, 214 Ariz. 353, 356, ¶ 15 (App. 2007)).




2     Absent material changes from the relevant date, we cite a statute’s
current version.


                                       4
                            STATE v. MCCCD et al.
                             Opinion of the Court

¶8             The AAG’s powers derive solely from the Arizona
Constitution or Arizona statutes. State ex rel. Woods v. Block, 189 Ariz. 269,
272 (1997) (quoting Fund Manager, Pub. Safety Pers. Ret. Sys. v. Corbin, 161
Ariz. 348, 354 (App. 1988), and citing Ariz. State Land Dep’t v. McFate, 87
Ariz. 139, 142 (1960)). In asserting its authority to pursue this litigation, the
AAG relies upon A.R.S. § 41-193(A)(2), which states “[a]t the direction of
the governor or when deemed necessary by the attorney general, [the AAG
shall] prosecute and defend any proceeding in a state court . . . in which the
state or an officer thereof is a party or has an interest.” This section “does
not permit the Attorney General, in the absence of specific statutory power,
to initiate an original proceeding.” McFate, 87 Ariz. at 140, 145.

¶9              We find no law, however, prohibiting the chief executive of
Arizona from directing a lesser executive officer to enforce a statute.
Indeed, Arizona’s governor is tasked with supervising the official conduct
of all State officers and “is obligated and empowered to protect the interests
of the people and the State by taking care that the laws are faithfully
executed.” Yes on Prop 200 v. Napolitano, 215 Ariz. 458, 470, ¶ 35 (App. 2007)
(quoting McFate, 87 Ariz. at 148); see also Ariz. Const. art. 5, § 4; A.R.S. § 41-
101(A)(1). Therefore, “the governor’s order is the highest executive voice
within this state and may not be ignored by a lesser officer of the executive
branch.” Id. (quoting State v. Hooker, 128 Ariz. 479, 481 (App. 1981)).

¶10             Here, after the AAG filed this action, then-Governor Jan
Brewer directed the AAG to take “all legal actions” to enforce the laws
regarding aliens’ eligibility for in-state tuition benefits, which she
interpreted as proscribing students without lawful immigration status from
receiving in-state tuition benefits or other financial aid, and to continue this
litigation to its conclusion. The Governor had an interest in the outcome
because, by virtue of her position, she was obligated to protect the public’s
interest by ensuring the laws were faithfully executed. With that interest in
mind, the Governor directed the AAG to “prosecute” the current
proceeding within the meaning of A.R.S. § 41-193(A)(2).

¶11             Contrary to MCCCD’s contention, there is no evidence the
Governor used the take-care clause of the Arizona Constitution, see Ariz.
Const. art. 5, § 4 (“The governor . . . shall take care that the laws be faithfully
executed.”), to create statutory standing for the AAG, thereby making a
legislative decision in violation of her executive authority, see Litchfield
Elementary Sch. Dist. No. 79 v. Babbitt, 125 Ariz. 215, 220 (App. 1980) (citing
Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 587-88 (1952)).
Pursuant to her constitutional and statutory authority as chief executive,
the Governor ordered the AAG to serve as her proxy in enforcing Arizona’s


                                        5
                            STATE v. MCCCD et al.
                             Opinion of the Court

laws. The AAG, therefore, had a legal right, derived from the Governor’s
command, to seek a judicial determination that MCCCD acted unlawfully.
We conclude the AAG had standing to bring the underlying declaratory
and injunctive actions against MCCCD.

II.    DACA Recipients’ Eligibility for In-State Tuition

¶12            The AAG argues the trial court erred in interpreting state and
federal law in a manner that permits DACA recipients to qualify for in-state
tuition benefits. We review the interpretation and application of statutes de
novo. See John Munic Enters., Inc. v. Laos, 235 Ariz. 12, 15, ¶ 5 (App. 2014)
(citing First Credit Union v. Courtney, 233 Ariz. 105, 107, ¶ 9 (App. 2013)).

       A.     PRWORA, IIRIRA, and Prop 300: Defining Alien Eligibility
              for Welfare and Public Benefits

¶13           A brief examination of the history and content of the relevant
federal and state statutes is instructive.

¶14            In 1996, Congress passed PRWORA, Pub. L. No. 104-193, tit.
IV, §§ 400-51, 110 Stat. 2105, 2260-77 (1996) (partially codified as amended
at 8 U.S.C. §§ 1601 to -1646), and IIRIRA, Pub. L. No. 104-208, div. C, § 505,
110 Stat. 3009, 3681 (1996) (codified as 8 U.S.C. § 1623). PRWORA was
generally enacted “to remove the incentive for illegal immigration provided
by the availability of public benefits,” 8 U.S.C. § 1601(6), and specifically
delineates which aliens are eligible for state and local public benefits, see 8
U.S.C. §§ 1621(a), 1641(b)-(c). In relevant part, PRWORA defines state and
local public benefits as:

       [A]ny retirement, welfare, health, disability, public or assisted
       housing, postsecondary education, food assistance,
       unemployment benefit, or any other similar benefit for which
       payments or assistance are provided to an individual . . . by
       an agency of a State or local government or by appropriated
       funds of a State or local government.

8 U.S.C. § 1621(c)(1)(B).




                                      6
                           STATE v. MCCCD et al.
                            Opinion of the Court

¶15           Under PRWORA, unless an alien is “(1) a qualified alien . . . ,
(2) a nonimmigrant[3] . . . , or (3) an alien who is paroled into the United
States” for urgent humanitarian reasons or significant public benefit, he or
she is not eligible for state or local public benefits. 8 U.S.C. §§ 1621(a),
1641(b). “Qualified aliens” are statutorily defined to include: (1) aliens
lawfully admitted for permanent residence; (2) aliens granted asylum;
(3) refugees; (4) aliens whose deportations are withheld because removal
would threaten the alien’s life or freedom; (5) certain Cuban and Haitian
entrants; (6) certain battered aliens, or their spouses or children; and
(7) certain victims of sex trafficking. 8 U.S.C. § 1641(b)-(c). For ease of
reference, we refer to these groups, collectively, as qualified aliens. We
likewise refer to aliens who do not fit within these specifically defined
groups as non-qualified aliens.

¶16           Although the individual states retain the authority under
PRWORA to enact a statute that would affirmatively provide “an alien who
is not lawfully present” eligibility for state and local public benefits “for
which such alien would otherwise be ineligible under [8 U.S.C. § 1621(a)],”
8 U.S.C. § 1621(d),4 this general grant of authority is limited by IIRIRA,
which provides:

       Notwithstanding any other provision of law, an alien who is
       not lawfully present in the United States shall not be eligible
       on the basis of residence within a State (or a political
       subdivision) for any postsecondary education benefit unless
       a citizen or national of the United States is eligible for such a
       benefit (in no less an amount, duration, and scope) without
       regard to whether the citizen or national is such a resident.

8 U.S.C. § 1623(a). IIRIRA has been interpreted as applying to in-state
tuition benefits. See Martinez v. Regents of the Univ. of Cal., 241 P.3d 855, 865
(Cal. 2010) (“[Section 1623(a)] provides that illegal aliens are not eligible for
in-state tuition rates at public institutions of higher education.”) (quoting
H.R. Rep. No. 104-828, at 240 (1996) (Conf. Rep.)); see generally Day v. Bond,
500 F.3d 1127 (10th Cir. 2007) (presuming in-state tuition is a benefit

3      Nonimmigrants are legal temporary residents of the United States,
the most common of which hold student or work visas. See 8 U.S.C.
§ 1101(a)(15).

4      Congress also permitted the states to restrict the eligibility of
qualified aliens for state public benefits, within certain limitations. See 8
U.S.C. § 1622; see also Arizona v. United States, 567 U.S. 387, 394 (2012).


                                       7
                          STATE v. MCCCD et al.
                           Opinion of the Court

governed by IIRIRA but concluding the plaintiffs lacked standing to pursue
a claim).

¶17           Ten years after PRWORA and IIRIRA were enacted, Arizona
voters approved Prop 300 to ostensibly prohibit unauthorized aliens from
receiving in-state tuition or educational financial aid derived from publicly
appropriated funds. See generally Public Program Eligibility, 2006 Ariz.
Legis. Serv. Sen. Conc. Res. 1031 (2d Reg. Sess.). Thus, pursuant to A.R.S.
§ 15-1803(B):

       In accordance with [IIRIRA], a person who [i]s not a citizen or
       legal resident of the United States or who is without lawful
       immigration status is not entitled to classification as an in-
       state student pursuant to [A.R.S.] § 15-1802 or entitled to
       classification as a county resident pursuant to [A.R.S.] § 15-
       1802.01.

Section 15-1825(A) similarly prohibits a student seeking postsecondary
education in Arizona “who is not a citizen of the United States [or] is
without lawful immigration status” from receiving “tuition waivers, fee
waivers, grants, scholarship assistance, financial aid, tuition assistance or
any other type of financial assistance that is subsidized or paid in whole or
in part with state monies.” Section 15-1825(B) further requires each
community college and university to report the total number of students
not entitled to educational financial aid because they are “not lawfully
present.”

¶18            In sum: (1) PRWORA grants eligibility for state and local
public benefits only to “qualified” aliens who are “lawfully present,” but
separately permits the states, individually, to extend state and local public
benefits to non-qualified aliens; (2) IIRIRA restricts the states’ authority to
extend a specific public benefit — residence-based, in-state tuition — to
aliens “not lawfully present”; and (3) Arizona statutes, adopted at the
direction of Arizona voters, affirmatively deny in-state tuition benefits to
persons “without lawful immigration status.” Whether DACA recipients
are eligible for in-state tuition benefits turns on whether they are “lawfully
present” within the meaning of the above statutes addressing eligibility for
state and local benefits.




                                      8
                           STATE v. MCCCD et al.
                            Opinion of the Court

       B.     Defining “Lawful Presence”

              1.      A Coherent Statutory Scheme

¶19            MCCCD first argues that IIRIRA is the more specific statute
relative to in-state tuition and thus controls over PRWORA’s general
provisions for state and local public benefits. MCCCD therefore contends
we should disregard any discussion defining “not lawfully present” found
in PRWORA. Basic principles of statutory interpretation instruct that
“specific statutes control over general statutes,” and, “when a general and
a specific statute conflict, we treat the specific statute as an exception to the
general.” Mercy Healthcare Ariz., Inc. v. AHCCCS, 181 Ariz. 95, 100 (App.
1994) (citing City of Phx. v. Superior Court (Derickson), 139 Ariz. 175, 178
(1984), and Kearney v. Mid-Century Ins., 22 Ariz. App. 190, 192 (1974)). But
we should only disregard PRWORA, as MCCCD asks us to do, if it truly
conflicts with IIRIRA or the two cannot in any way be read together. See
Berndt v. Ariz. Dep’t of Corr., 238 Ariz. 524, 528, ¶ 11 (App. 2015) (citing Baker
v. Gardner, 160 Ariz. 98, 101 (1988)). We do not find that to be the case here,
especially given our duty “to harmonize, whenever possible, related
statutory and rule provisions.” Metzler v. BCI Coca-Cola Bottling Co., 235
Ariz. 141, 145, ¶ 13 (2014) (citing State v. Hansen, 215 Ariz. 287, 289, ¶ 7
(2007)).

¶20            IIRIRA can be construed within the entire statutory scheme as
a restriction on PRWORA’s general decree authorizing states to enact
statutes granting state or local public benefits to non-qualified aliens. See 8
U.S.C. § 1621(d). First, the parties here do not dispute that the restriction
within IIRIRA applies to in-state tuition benefits. See supra ¶ 16. And
because in-state tuition is financial assistance provided by a postsecondary
educational institution, such as a community college district or other local
government agency, see Black’s Law Dictionary (10th ed. 2014) (defining a
“local agency” as “[a] political subdivision of a state,” including “counties,
cities, school districts, etc.”); see also McClanahan v. Cochise Coll., 25 Ariz.
App. 13, 17 (1975) (“We hold that a community college district is a political
subdivision of the state.”), in-state tuition benefits fit within PRWORA’s
definition of a state or local public benefit, see supra ¶ 14; see also Martinez,
241 P.3d at 866 (analyzing, with regard to PRWORA, a state statute
exempting certain unauthorized aliens from paying out-of-state tuition);
Ruiz v. Robinson, 892 F. Supp. 2d 1321, 1330 (S.D. Fla. 2012) (construing
PRWORA as encompassing IIRIRA).

¶21          This construction is consistent with IIRIRA’s placement
within the general statutory scheme outlining eligibility for state and local


                                        9
                            STATE v. MCCCD et al.
                             Opinion of the Court

public benefits. “When statutes relate to the same subject matter, the later
enactment, in the absence of any express repeal or amendment therein, is
held to have been enacted in accord with the legislative policy embodied in
[t]he earlier statute.” Desert Waters, Inc. v. Superior Court, 91 Ariz. 163, 171
(1962) (citing Frazier v. Terrill, 65 Ariz. 131, 134 (1947), and then United States
v. Arizona, 295 U.S. 174, 191 (1935)). MCCCD has not identified any
divergent legislative policy that would justify reading IIRIRA outside of the
general context of PRWORA. To the contrary, both IIRIRA and PRWORA
reflect a general policy to encourage aliens to be self-reliant and reduce their
burden on the public benefits system in accordance with national
immigration policy. See generally 8 U.S.C. § 1601.

¶22           By its subsequent enactment of IIRIRA, Congress was
clarifying that PRWORA’s eligibility provisions applied to in-state tuition
benefits, while at the same time removing residence-based, in-state tuition
from the class of public benefits a state may offer, under PRWORA, to non-
qualified or unlawfully present aliens.5 Because we reject MCCCD’s
argument that the provisions of IIRIRA supplant the provisions of
PRWORA, we examine the meaning of “lawfully present” within the
statutory scheme as a whole.

               2.     Chevron Step 1: Congress Has Defined “Lawfully
                      Present” for Purposes of Alien Eligibility for State and
                      Local Public Benefits.

¶23            Because this case involves DHS’s policy regarding statutes it
administers,6 we must first ask “whether Congress has directly spoken to
the precise questions at issue.” See FDA v. Brown & Williamson Tobacco Corp.,
529 U.S. 120, 132 (2000) (citing Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,
Inc., 467 U.S. 837, 842 (1984)). If Congress has done so, we will give effect
to Congressional intent and do not consider the agency’s interpretation. Id.
(citing Chevron, 467 U.S. at 842). “In determining whether Congress has

5      Should a state extend residence-based, in-state tuition benefits to
non-qualified aliens, IIRIRA requires the benefit be extended to all U.S.
citizens and nationals, including those residing out-of-state, see infra ¶ 58,
thereby defeating the state’s ability to distinguish between students based
upon their residency.

6      The Department of Justice, through the Immigration and
Naturalization Service (INS), was originally responsible for enforcing the
immigration laws, but that responsibility has since been transferred to DHS.
See Clark v. Martinez, 543 U.S. 371, 374 n.1 (2005).


                                        10
                          STATE v. MCCCD et al.
                           Opinion of the Court

specifically addressed the question at issue, a reviewing court should not
confine itself to examining a particular statutory provision in isolation”
because the meaning of certain phrases “may only become evident when
placed in context.” Id. (citing Brown v. Gardner, 513 U.S. 115, 118 (1994)).

¶24            The phrase “lawfully present” is only used twice within the
statutory subchapter involving state and local public benefits and in-state
tuition. See 8 U.S.C. §§ 1621(d), 1623(a). “A term appearing in several places
in a statutory text is generally read the same way each time it appears.”
Ratzlaf v. United States, 510 U.S. 135, 141-43 (1994) (construing the term
“willful” as it appears in different sections of the same subchapter) (citing
Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469, 479 (1992)). Although 8
U.S.C. § 1623(a), within IIRIRA, provides little guidance as to the meaning
of the phrase, 8 U.S.C. § 1621(d), within PRWORA, equates aliens who are
“not lawfully present” with non-qualified aliens — or those ineligible for
benefits under 8 U.S.C. § 1621(a). See supra ¶¶ 15-16. Reading the statutes
together, we conclude that only qualified aliens are “lawfully present” for
purposes of receiving state and local public benefits.

¶25           Qualified aliens include alien-beneficiaries of some forms of
discretionary and deferred-action relief.7 See supra ¶ 15. However, not all

7      DACA and other DHS deferred-action policies are exercises of
administrative discretion in which immigration officials temporarily defer
the removal of unauthorized aliens.            See Reno v. Am.-Arab Anti-
Discrimination Comm., 525 U.S. 471, 483-84 (1999); DHS’s Auth. to Prioritize
Removal of Certain Aliens Unlawfully Present in the U.S. & to Defer Removal of
Others, 38 Op. O.L.C. 1, 12-13 (2014), https://www.justice.gov/sites/
default/files/olc/opinions/attachments/2014/11/20/2014-11-19-auth-
prioritize-removal.pdf (Deferred Action Op.). Deferred action is one of
multiple forms of discretionary relief; other forms of discretionary relief
include parole, see 8 U.S.C. § 1182(d)(5)(A); asylum, see 8 U.S.C.
§ 1158(b)(1)(A); cancellation of removal, see 8 U.S.C. § 1229b; and temporary
protected status, see 8 U.S.C. § 1254a. See also Arizona, 567 U.S. at 394;
Deferred Action Op., 38 Op. O.L.C. at 5, 12 n.5. Although deferred action
developed without express statutory authorization, see Am.-Arab Anti-
Discrimination, 525 U.S. at 484 (citation omitted); USCIS Adjudicator’s Field
Manual      ch.    40.9.2(b)(3)(J)   (last  updated       Nov.    23,   2016),
https://www.uscis.gov/ilink/docView/AFM/HTML/AFM/0-0-0-
1.html (USCIS Manual), some deferred action policies have been codified
by Congress, see 8 U.S.C. §§ 1101(a)(15)(T), (U), 1154(a)(1)(A), (D); Deferred
Action Op., 38 Op. O.L.C. at 13, 15. Moreover, the U.S. Supreme Court



                                      11
                           STATE v. MCCCD et al.
                            Opinion of the Court

persons benefitting from discretionary and deferred-action relief are
qualified aliens, as defined within 8 U.S.C. §§ 1621 and 1641; rather,
discretionary and deferred-action relief recipients who are also defined as
qualified aliens are emblematic of statutorily recognized groups who have
suffered or will imminently suffer from violence or the effects of an
emergency situation. Nor are the beneficiaries of discretionary and
deferred-action relief necessarily “lawfully present.” See Deferred Action
Op., 38 Op. O.L.C. at 20 (describing deferred-action programs as “the
toleration of an alien’s continued unlawful presence”).

¶26            DACA recipients have not been specifically recognized by
legislative enactment and do not share these same acute humanitarian
concerns. See id. at 18 n.8 (noting DACA is “predicated on humanitarian
concerns . . . less particularized and acute” than those underlying other
deferred-action programs). They are more aptly described as beneficiaries
of an executive branch policy designed to forego deportation of those who
lacked unlawful intent in entering the country and have, since their arrival,
led productive lives. However, even accepting DACA recipients’ positive
societal attributes, Congress has not defined them, or deferred-action
recipients generally, as “qualified aliens” who are “lawfully present” and
thereby eligible to receive in-state tuition benefits.

¶27            Appellees nonetheless urge us to adopt a definition of
“lawfully present” buried within an unrelated immigration statute
addressing alien eligibility to receive visas, 8 U.S.C. § 1182(a)(9)(B)(ii). This
section states:

       For purposes of this paragraph, an alien is deemed to be
       unlawfully present in the United States if the alien is present
       in the United States after the expiration of the period of stay
       authorized by the [Secretary of DHS] or is present in the
       United States without being admitted or paroled.

8 U.S.C. § 1182(a)(9)(B)(ii). By its own terms, this definition is specifically
limited to the phrase “unlawfully present” as used within paragraph (9).
Id.; see also Koons Buick Pontiac GMC, Inc. v. Nigh, 543 U.S. 50, 60-62 (2004)
(explaining the hierarchical scheme used by Congress to subdivide
statutory sections). And paragraph (9) does not address in any manner an


acknowledges deferred-action policies represent a valid extension of the
federal power over immigration and an agency’s discretion to use scarce
enforcement resources in an effective manner. See Arizona, 567 U.S. at 394;
Deferred Action Op., 38 Op. O.L.C. at 13, 20.


                                       12
                           STATE v. MCCCD et al.
                            Opinion of the Court

alien’s eligibility for state and local public benefits, providing only that
aliens who have previously been removed from the United States, after
defined periods of unlawful presence, are ineligible to gain reentry for a
certain period. 8 U.S.C. § 1182(a)(9); see also Estrada v. Becker, 1:16-CV-3310-
TWT, 2017 WL 2062078, at *6 (N.D. Ga. May 15, 2017) (holding the
“temporary reprieve from prosecution” afforded DACA recipients “does
not change a recipient’s status and make them eligible for otherwise
unavailable benefits”) (citing Texas v. United States, 809 F.3d 134, 167 (5th
Cir. 2015), and Ga. Latino All. for Human Rights v. Governor, 691 F.3d 1250,
1258 n.2 (11th Cir. 2012)). The definition contained within 8 U.S.C.
§ 1182(a)(9)(B)(ii) was proffered for a narrowly defined immigration
purpose and does not render a DACA recipient lawfully present for all
purposes that might arise throughout the entirety of the immigration
statutes,8 particularly where a meaningful and consistent definition is clear
when the relevant provisions are read as a whole.

¶28           Moreover, to apply a blanket definition to the phrase
“lawfully present” in disparate sections of a body of law as complex and
extensive as immigration law would give “unintended breadth to the Acts
of Congress.” Yates v. United States, 135 S. Ct. 1074, 1085 (2015) (applying
“the principle of noscitur a sociis — a word is known by the company it
keeps — to ‘avoid ascribing to one word a meaning so broad that it is

8       Appellees also rely on a Ninth Circuit Court of Appeals decision,
which considered the definition of “lawfully present” found in 8 U.S.C.
§ 1182(a)(9), to support their position. See Ariz. Dream Act Coal. v. Brewer,
855 F.3d 957, 974 (9th Cir. 2017). This case is not persuasive, however,
because the Ninth Circuit was interpreting the definition of a different
phrase — “authorized presence” — and in a different context — to
determine an alien’s eligibility to apply for a driver’s license. Id. at 963.
Furthermore, the Ninth Circuit did not adopt the definition contained
within 8 U.S.C. § 1182(a)(9)(B)(ii), but referenced the statute only to
illustrate how the state’s position was inconsistent with the federal
immigration classification scheme, and thereby preempted. See id. at 974-
75. In the present case, the AAG “did not create a novel immigration
classification,” but “[r]ather, . . . permissibly borrowed from existing federal
classifications” in an attempt to distinguish those aliens who have attained
a more concrete legal status — and are therefore eligible to receive state and
local public benefits — from those who have not. Id. at 975 (quoting LeClerc
v. Webb, 419 F.3d 405, 410 (5th Cir. 2005)); see infra Part II(B)(3). Moreover,
the evidence presented indicated there was no basis to believe that DACA
recipients’ ability to obtain driver’s licenses would otherwise facilitate their
access to public benefits to which they were not entitled. Id. at 969.


                                      13
                          STATE v. MCCCD et al.
                           Opinion of the Court

inconsistent with its accompanying words’”) (quoting Gustafson v. Alloyd
Co., 513 U.S. 561, 575 (1995), and citing United States v. Williams, 553 U.S.
285, 294 (2008)). This is particularly true where Congress has expressly
granted the states authority to determine alien eligibility for state and local
public benefits. Congress would not simultaneously delegate this policy
decision to an agency, such as DHS, where it would guarantee unremitting
conflict between the two. See Brown & Williamson, 529 U.S. at 133 (“[W]e
must be guided to a degree by common sense as to the manner in which
Congress is likely to delegate a policy decision of such economic and
political magnitude to an administrative agency.”) (citing Telecomm. Corp.
v. Am. Tel. & Tel. Co., 512 U.S. 218, 231 (1994)); see also Estrada, 2017 WL
2062078 at *5 (citing Texas, 809 F.3d at 183).

¶29            Furthermore, two of the most recent Congressional acts
designed to repeal IIRIRA and institute a pathway to legal permanent
resident status for certain unauthorized student-aliens have failed to pass.
See Andorra Bruno, Cong. Research Serv., RL33863, Unauthorized Alien
Students: Issues and “DREAM Act” Legislation 5-8 (2012); Stephen L. Nelson,
Jennifer L. Robinson & Anna M. Bergevin, Administrative DREAM Acts and
Piecemeal Policymaking: Examining State Higher Education Governing Board
Policies Regarding In-State Tuition for Undocumented Immigrant Students, 28
Geo. Immigr. L.J. 555, 566-68 (2014). This provides further evidence of a
lack of Congressional intent to extend postsecondary education benefits
beyond those defined as qualified aliens within 8 U.S.C. §§ 1621(a) and
1641(b)-(c). See Texas, 809 F.3d at 185 (citation omitted).

              3.     DHS Has Avoided Defining “Lawfully Present” for the
                     Purpose of Determining Eligibility for State and Local
                     Public Benefits.

¶30           Congress has directly addressed the issue of alien eligibility
for state and local public benefits, and DHS has not encroached upon that
Congressional intent through its enunciation of the DACA policy.
Congress charged DHS, at the time of its creation, with the administration
and enforcement of all laws relating to the immigration and naturalization
of aliens. 8 U.S.C. § 1103(a)(1). Within that enforcement authority, DHS
has near-absolute prosecutorial discretion to enforce immigration law,
because it is unable to “act against each technical violation” and must be
free to prioritize the policy goals upon which the agency will spend its
limited resources. See Heckler v. Chaney, 470 U.S. 821, 831-32 (1985) (creating
a general presumption of unreviewability of an agency’s refusal to take
enforcement action) (citations omitted). Indeed, “[a] principal feature of the



                                      14
                           STATE v. MCCCD et al.
                            Opinion of the Court

removal system” is DHS’s broad discretion with regard to admissibility and
removal procedures set forth by Congress. Arizona, 567 U.S. at 394.

¶31           DHS is not free, however, “to disregard legislative direction
in the statutory scheme that the agency administers.” Heckler, 470 U.S. at
833. Congress has granted DHS some discretion to define which aliens may
physically remain within the country, but, of those aliens authorized to
stay, Congress has exclusively and particularly delineated which of them
may receive specific public benefits.9 And Congress, not DHS, retains the
right to define the path to citizenship and other recognized forms of
immigration status. See Brewer, 855 F.3d at 971; see also infra ¶¶ 54-55. In
the context of deferred-action policies, DHS has recognized this limitation
for over a decade. See Memorandum from Doris Meissner, Comm’r, INS at
3 (Nov. 17, 2000) (“Prosecutorial discretion does not apply to affirmative
acts of approval, or grants of benefits, under a statute or other applicable

9      The Students argue that deferred-action recipients’ eligibility to
receive specific federal public benefits is evidence that Congress intended
DACA recipients to be eligible for state and local public benefits. Although
non-qualified aliens are generally ineligible for federal public benefits, 8
U.S.C. § 1611(a), Congress created an exception for “an alien who is lawfully
present in the United States as determined by the [Secretary of DHS]” to receive
Social Security benefits, 8 U.S.C. § 1611(b)(2) (emphasis added). Because
Congress attached additional qualifying language to the phrase “lawfully
present” in discussing Social Security monies, we presume it intended a
different meaning than the unqualified phrase used in 8 U.S.C. §§ 1621(d)
and 1623(a). See DePierre v. United States, 564 U.S. 70, 83 (2011) (“[W]hen
the legislature uses certain language in one part of the statute and different
language in another, the court assumes different meanings were
intended.”) (quoting Sosa v. Alvarez-Machain, 542 U.S. 692, 711 n.9 (2004)).
Moreover, the federal regulation interpreting 8 U.S.C. § 1611(b)(2) includes
“[a]liens currently in deferred action status” as “lawfully present” for
purposes of receiving Social Security benefits, but defines them separately
from those “qualified alien[s] as defined in 8 U.S.C. [§] 1641(b),” thereby
unequivocally limiting those aliens’ eligibility solely to federal Social
Security benefits. See 8 C.F.R. § 1.3(a)(1), (4)(vi). And, although DACA
recipients may be eligible for Social Security benefits, they are specifically
precluded from receiving federal postsecondary education assistance
under 8 U.S.C. § 1611 and 20 U.S.C. § 1091(a)(5). See also Mashiri v. Dep’t of
Educ., 724 F.3d 1028, 1032-33 (9th Cir. 2013). These statutes further
undermine the Students’ suggestion that Congress generally intended non-
qualified aliens to be eligible for education benefits.



                                      15
                           STATE v. MCCCD et al.
                            Opinion of the Court

law that provides requirements for determining when the approval should
be given.”); Napolitano Memo at 3 (noting an exercise of prosecutorial
discretion “confers no substantive right, immigration status or pathway to
citizenship. Only the Congress, acting through its legislative authority, can
confer these rights.”); Deferred Action Op., 38 Op. O.L.C. at 2; USCIS
Manual ch. 40.9.2(b)(3)(J) (“Deferred action is, in no way, an entitlement,
and does not make the alien’s status lawful.”).

¶32            DHS has similarly acknowledged its limited ability to deem
an alien “lawfully present” for specific immigration purposes. DHS may
exercise its discretion to forego removal of a DACA recipient, but the effect
is only to suspend the alien’s unlawful presence for purposes of future
admissibility. See Deferred Action Op., 38 Op. O.L.C. at 2; see also Estrada,
2017 WL 2062078 at *6. USCIS distinguishes between “unlawful status” and
“unlawful presence” for purposes of 8 U.S.C. § 1182(a)(9)(B), advising:

       [T]here are situations in which an alien who is present in an
       unlawful status nevertheless does not accrue unlawful
       presence. As a matter of prosecutorial discretion, DHS may
       permit an alien who is present in the United States
       unlawfully, but who has pending an application that stops the
       accrual of unlawful presence, to remain in the United States
       while that application is pending. In this sense, the alien’s
       remaining can be said to be “authorized.” However, the fact
       that the alien does not accrue unlawful presence does not mean that
       the alien’s presence in the United States is actually lawful.

USCIS Manual ch. 40.9.2(a)(2) (emphasis added).

¶33            Indeed, it would be incongruous to communicate to DACA
recipients that they are permitted to remain in the country and later
penalize them for that same period of residency if they attempted to admit
themselves lawfully. DHS would similarly not be able to effectively
exercise its prosecutorial discretion had Congress not also authorized it to
grant work authorization via EADs; otherwise, aliens granted deferred
action as low enforcement priorities would be forced to support themselves
through illegal means, thereby defeating the reason DHS chose to exercise
its prosecutorial discretion in the first place.

¶34          Still, there is a fundamental distinction between basic benefits
— such as the abilities to work, drive, or attend public school — afforded
to those physically present in the United States for the sake of social order,
and those secondary benefits commensurate with the assistance afforded



                                       16
                           STATE v. MCCCD et al.
                            Opinion of the Court

citizens, legal permanent residents, or certain alien-victims of acute
humanitarian concerns. PRWORA itself makes this distinction, prohibiting
states from restricting any alien’s access to public benefits related to
emergency and medical assistance. 8 U.S.C. § 1621(b). The ability to obtain
financial assistance for postsecondary education, however, is not
synonymous with emergency assistance; nor does access to postsecondary
education impose an obligation upon taxpayers to offset the cost. See
Mathews v. Diaz, 426 U.S. 67, 78-79 (1976); see also Plyler v. Doe, 457 U.S. 202,
221-22 (1982).10

¶35             In sum, Congress has specified those aliens who are “lawfully
present” such that they are eligible to receive in-state tuition and other state
and local public benefits. These “qualified aliens” include some deferred
action and other discretionary relief recipients whom Congress has
statutorily authorized based upon acute humanitarian concerns. DACA
recipients are not defined as “qualified aliens.” To effectively exercise its
prosecutorial discretion, DHS is authorized to deem classes of aliens
“lawfully present” for specifically articulated purposes, such as
admissibility and work authorization, that do not include eligibility for
state and local public benefits, with determinations as to those benefits
being left to the individual states. Accordingly, we conclude that DACA
recipients are not automatically eligible for in-state tuition benefits, but
rather must look to Arizona’s statutory provisions regarding alien
eligibility for in-state tuition benefits.

III.   Preemption and Equal Protection

¶36           The Students argue the AAG’s refusal to treat DACA
recipients as “lawfully present” for in-state tuition either violates equal
protection or is preempted. We review statutory and constitutional issues
de novo. Pedersen v. Bennett, 230 Ariz. 556, 558, ¶ 6 (2012) (citing Ross v.
Bennett, 228 Ariz. 174, 176, ¶ 6 (2011)).



10     In discussing minor children and basic education, Plyler afforded
every alien equal protection to access public primary and secondary
schools. 457 U.S. at 230; see also 8 U.S.C. § 1643(a)(2). Similar unfettered
access to postsecondary education, however, has not been conferred
constitutional protection. In fact, several states prohibit unauthorized
aliens from receiving higher education. See, e.g., Ala. Code § 31-13-8; S.C.
Code Ann. § 59-101-430; see also Estrada, 2017 WL 2062078 at *1.




                                       17
                           STATE v. MCCCD et al.
                            Opinion of the Court

       A.     Preemption of A.R.S. §§ 15-1803 & -1825

¶37           The Students argue Arizona’s statutes codifying Prop 300 are
preempted by federal law. But in fact, Congress has expressly declined to
preempt states’ regulation of alien eligibility for state and local public
benefits. See 8 U.S.C. §§ 1621(d), 1622; Martinez, 241 P.3d at 867. We thus
consider whether IIRIRA’s “[l]imitation on eligibility for preferential
treatment of aliens not lawfully present on [the] basis of residence for
higher education benefits,” 8 U.S.C. § 1623, preempts Arizona’s statutes.11

¶38            Juxtaposed against their federal counterparts, the Arizona
statutes relevant in this case — A.R.S. §§ 15-1803 and -1825 — can only be
preempted if they provide aliens who are “not lawfully present” — those
who are non-qualified — with residence-based, postsecondary education
benefits. The only two questions that remain, therefore, are: (1) whether
Arizona law, pursuant to PRWORA, intended to provide postsecondary
education benefits to aliens who are not Congressionally defined as
qualified or “lawfully present”; and, if so, (2) whether Arizona law,
pursuant to IIRIRA, avoids providing such aliens with residence-based, in-
state tuition.

¶39            Because A.R.S. §§ 15-1803 and -1825 both derive from Prop
300, our primary purpose in statutory interpretation is to effectuate the
intent of the state’s electorate that adopted it. Calik v. Kongable, 195 Ariz.
496, 498, ¶ 10 (1999) (quoting Jett v. City of Tucson, 180 Ariz. 115, 119 (1994)).
“The best indicator of that intent is the statute’s plain language, and, if that
language is clear and unambiguous, we apply it as written.” State v. Liwski,

11     Other states have generally construed IIRIRA as preempting state
laws that grant in-state tuition rates to unlawfully present or non-qualified
aliens solely upon the basis of residence. See Martinez, 241 P.3d at 863-64.
In the context of in-state tuition benefits, residence is most often defined as
physical presence and an intention to remain, analogous to domicile. See
Martinez v. Bynum, 461 U.S. 321, 330-31 (1983); Webster v. Ariz. Bd. of Regents,
123 Ariz. 363, 365 (App. 1979) (declaring students seeking to prove domicile
must show, by clear and convincing evidence, physical presence and intent
to remain permanently). But see 8 U.S.C. §§ 1101(a)(33), 1641(a) (defining
“residence” for purposes of PRWORA and IIRIRA as a person’s “place of
general abode” or “his principal, actual dwelling place in fact, without
regard to intent”). To avoid preemption, some state laws permit non-
qualified aliens to receive in-state tuition on the basis of high school
attendance and graduation. See, e.g., Cal. Educ. Code § 68130.5(a); Colo.
Rev. Stat. § 23-7-110; N.M. Stat. § 21-1-4.6(B).


                                       18
                            STATE v. MCCCD et al.
                             Opinion of the Court

238 Ariz. 184, 186, ¶ 5 (App. 2015) (citing State v. Matlock, 237 Ariz. 331, 334,
¶ 10 (App. 2015)). If ambiguity exists, however, “we attempt to determine
legislative intent . . . consider[ing] ‘the statute’s context, subject matter,
historical background, effects and consequences, and spirit and purpose.’”
Calik, 195 Ariz. at 500, ¶ 16 (quoting Aros v. Beneficial Ariz., Inc., 194 Ariz. 62,
66 (1999)). Furthermore, the publicity pamphlet for, and stated purpose of,
an initiative such as Prop 300 are indicative of legislative intent. Id.

¶40            Together, A.R.S. §§ 15-1803 and -1825 describe four groups
that are eligible to receive in-state tuition: (1) citizens; (2) “legal resident[s]”;
(3) those with “lawful immigration status”; and (4) those “lawfully
present.” The trial court correctly noted the two statutes “use the four terms
interchangeably and without meaningful difference,” although it is clear
these terms were to be construed “in accordance with” federal law,
specifically IIRIRA. See A.R.S. § 15-1803(B). As we have stated, IIRIRA
prohibits states from offering residence-based, in-state tuition benefits to
aliens who are “not lawfully present,” which, in the context of a state or
local public benefit such as in-state tuition, are those aliens deemed non-
qualified under federal law. We must now determine whether Arizona
intended to mirror the federal definition of qualified aliens.

¶41            No language in either statute evidences an intent to stray from
the provisions of PRWORA or IIRIRA regarding alien eligibility for in-state
tuition or other state and local public benefits. Furthermore, the legislative
history of Prop 300 is consistent with our interpretation. The bill’s sponsor
specifically stated “[i]t [wa]s not any change in federal law,” see H. Comm.
on K-12 Educ., 47th Leg., 2nd Reg. Sess., at 13 (Ariz. Mar. 29, 2006)
(statement of Sen. Dean Martin), and another proponent declared the
“resolution does not change the [federal] law, but enforces eligibility
standards already in the law,” see H. Comm. on Appropriations (P), 47th
Leg., 2nd Reg. Sess., at 15 (Ariz. Mar. 29, 2006) (statement of Chairman
Russell Pearce).

¶42            In considering the plausible interpretations of a statute, we
must be mindful of “the effect of different interpretations,” Bell v. Indus.
Comm’n, 236 Ariz. 478, 480, ¶ 7 (2015) (citing Baker v. Univ. Physicians
Healthcare, 231 Ariz. 379, 383, ¶ 8 (2013)), and “[i]t is our duty to uphold
statutes, if their language will permit, even though the statute may not be
artfully drawn,” State v. Book-Cellar, Inc., 139 Ariz. 525, 528 (App. 1984)
(quoting State v. Grijalva, 111 Ariz. 476, 478 (1975)). Because A.R.S. § 15-
1803(B) incorporates the residency or domiciliary requirements of A.R.S.




                                         19
                           STATE v. MCCCD et al.
                            Opinion of the Court

§§ 15-1802 and -1802.01,12 see Webster, 123 Ariz. at 365 (citation omitted), the
statute would be preempted by IIRIRA if it extended in-state tuition to
aliens who are non-qualified under 8 U.S.C. §§ 1621(a) and 1641(b)-(c).
Thus, we conclude Arizona’s scheme incorporates the qualified alien
distinction drawn by PRWORA and IIRIRA, and is therefore consistent
with, and not preempted by, federal law.

       B.     Equal Protection

¶43            The Students also assert the AAG has singled out DACA
recipients for disparate treatment, as compared to other deferred-action
recipients, in violation of the equal protection clause of the U.S.
Constitution. See U.S. Const. amend. XIV, § 1. Had the AAG done so, its
classifications would likely be heavily scrutinized and overturned. See, e.g.,
Graham v. Richardson, 403 U.S. 365, 371-72 (1971) (noting “[state]
classifications based on alienage . . . are inherently suspect and subject to
close judicial scrutiny” and holding provisions of state welfare laws
conditioning benefits upon citizenship were violative of equal protection).
But the AAG has not classified aliens for the purpose of receipt of state and
local public benefits; Congress did, through its plenary power to do so. See
Mathews, 426 U.S. at 78-80. Because unauthorized aliens are not a suspect
class and education is not a fundamental right, Plyler, 457 U.S. at 223-24,
Congressional classification of aliens is subject to rational basis review,
Mathews, 426 U.S. at 82-83.

¶44             In addressing whether a rational basis exists for the
challenged classifications, the legislation is “accorded a strong presumption
of validity,” and the burden is upon the party challenging the legislation to
show the absence of “any reasonably conceivable state of facts that could
provide a rational basis for the classification.” Heller v. Doe ex rel. Doe, 509
U.S. 312, 319-20 (1993) (quotations and citations omitted). And the U.S.
Supreme Court has already determined “Congress has no constitutional
duty to provide [a]ll aliens with the welfare benefits provided to citizens
. . . . [I]t is unquestionably reasonable for Congress to make an alien’s
eligibility depend on both the character and the duration of his residence
[because] neither requirement is wholly irrational.” Mathews, 426 U.S. at
82-83.



12     Indeed, as the Concurrence adroitly points out, early drafts of Prop
300 that based eligibility for in-state tuition benefits on other factors, such
as high school attendance and parental tax filings, were rejected. See infra
¶ 62.


                                      20
                            STATE v. MCCCD et al.
                             Opinion of the Court

¶45            Congress has clearly defined what constitutes “lawful
presence” for purposes of receiving state and local public benefits, and
DACA recipients are not qualified aliens for this purpose. Although the
DACA policy protects its recipients from accruing unlawful presence for
the purpose of determining future admissibility and permits the issuance
of EADs so recipients may lawfully sustain themselves while in this
country, these benefits do not translate into the recipients’ eligibility for in-
state tuition or other state and local public benefits. This legislative
distinction is ostensibly borne of acute humanitarian concern for certain
classes of unauthorized aliens, of which DACA recipients are not included.
As stated in Part III(A), Arizona law is consistent with Congressional
classifications of aliens eligible for state and local public benefits. The
Students have therefore not met their burden of proving the AAG subjected
DACA recipients to disparate treatment by doing nothing more than
accepting those federal classifications.13

                                CONCLUSION

¶46            Congress has not defined DACA recipients as “lawfully
present” for purposes of eligibility for in-state tuition or other state or local
public benefits. Congress has, conversely, authorized each state to
determine whether aliens, otherwise non-qualified under federal law,
should be granted state or local public benefits. Arizona’s statutory scheme
for postsecondary education benefits does not demonstrate an intent to
create that eligibility for DACA recipients. Although DACA recipients are

13     To the extent the Students argue the AAG treats those with EADs
disparately under A.R.S. § 1-502, we are unconvinced. First, A.R.S. §§ 1-
501(A) and -502(A) “specifically authorize agencies to accept an Arizona
driver license or nonoperating identification license as acceptable proof of
lawful presence.” Op. Ariz. Att’y Gen. I10-008, at 16. Although “[t]his
identification may establish lawful presence, . . . it does not establish
whether a person is a qualified alien, nonimmigrant, or an alien who is
paroled into the United States[,] . . . which are the eligibility requirements
in 8 U.S.C. § 1621,” id., and, as set forth in Part II, supra, form the prerequisite
for eligibility for postsecondary education benefits. Section 1-502 was
merely enacted to respond to PRWORA. See 8 U.S.C. § 1625 (authorizing
each state “to require an applicant for State and local public benefits (as
defined in section 1621(c) of this title) to provide proof of eligibility”).
Second, because the AAG is accurately enforcing federal legislation
governing alien eligibility for state and local public benefits, there is no
equal protection violation.



                                        21
                          STATE v. MCCCD et al.
                           Opinion of the Court

“lawfully present” for the specific purpose of obtaining EADs, these
documents do not automatically confer eligibility for in-state tuition.
Considered together, federal and state law therefore prohibit MCCCD from
granting in-state tuition benefits to DACA recipients. As a result, MCCCD
may be enjoined from offering in-state tuition to DACA recipients.
Accordingly, we reverse the trial court’s orders granting Appellees’
motions for summary judgment and remand with instructions to enter a
judgment enjoining MCCCD from granting in-state tuition to DACA
recipients.

¶47          MCCCD and the Students request attorneys’ fees and costs on
appeal pursuant to A.R.S. §§ 12-341 and -348.01. Because they were not
successful, we deny the requests. However, as the prevailing party, the
AAG is entitled to its costs incurred on appeal upon compliance with
ARCAP 21(b).14


N O R R I S, Judge, specially concurring:

¶48          The first pivotal issue in this appeal is whether the AAG had
standing to sue MCCCD for the declaratory and injunctive relief it
requested. See supra ¶ 7. I agree with the majority the AAG had standing
to pursue the requested declaratory and injunctive relief against MCCCD.
Thus, I concur in the majority’s decision at ¶¶ 7-11.

¶49            The second pivotal issue in this appeal is whether MCCCD
may offer in-state tuition to DACA recipients who otherwise meet
admission requirements. Following the AAG’s lead, the majority resolves
this issue by principally focusing on two federal statutes, 8 U.S.C. § 1621,
enacted as part of the Personal Responsibility and Work Opportunity
Reconciliation Act, and 8 U.S.C. § 1623, enacted as part of the Illegal
Immigration Reform and Immigrant Responsibility Act. Subject to
specified exceptions not relevant here, see 8 U.S.C. § 1621(b), 8 U.S.C. §
1621(a) prohibits aliens who do not meet certain requirements from being
eligible for a variety of state or local public benefits, defined to arguably

14     The AAG did not request its attorneys’ fees incurred on appeal. In
its complaint, the AAG requested a fee award under A.R.S. § 12-348.01. On
remand, the trial court may consider the AAG’s request for fees under this
statute but only for its work in the trial court. We express no opinion on
whether the trial court should award the AAG fees under this statute.




                                     22
                           STATE v. MCCCD et al.
                 Patricia K. Norris, J., Specially Concurring

include postsecondary education benefits.15 Section 1621(d), however,
allows a state to grant these benefits to an alien “not lawfully present in the
United States” if it affirmatively provides for such eligibility through a state
law enacted after August 22, 1996. Section 1623(a) goes one step further,
and directly addresses when a state may provide a “postsecondary
education benefit” to “an alien not lawfully present in the United States.”
See infra ¶ 56.

¶50            In my view, whether MCCCD may offer in-state tuition to
DACA recipients who otherwise meet admission requirements is not
controlled by either 8 U.S.C. § 1621(a) or 8 U.S.C. § 1623(a), but instead by
two Arizona statutes, A.R.S. § 15-1803(B) and A.R.S. § 15-1825(A), enacted
by the voters as part of Proposition 300. Under these statutes, DACA
recipients are not eligible for in-state tuition. Accordingly, although I agree
with the majority that MCCCD was not entitled to offer DACA recipients
in-state tuition, I do not join in the majority’s reasoning.

¶51           The third pivotal issue in this appeal is whether the AAG
singled out DACA recipients for disparate treatment, as compared to other
deferred action recipients, in violation of the Equal Protection Clause of the
United States Constitution and federal preemption principles. Although I
also agree with the majority’s rejection of the Students’ equal protection and
federal preemption arguments, I do so based solely on the record before us.
Accordingly, I agree with the result reached, but not the reasoning of, the
majority on the equal protection and preemption issues.


15     Section 1621(c)(1)(b) broadly defines “state or local public benefit” as
“any retirement, welfare, health, disability, public or assisted housing,
postsecondary education, food assistance, unemployment benefit, or any
other similar benefit for which payments or assistance are provided to an
individual . . . by an agency of a State or local government or by
appropriated funds of a State or local government.” Not all courts agree
that in-state tuition constitutes a postsecondary education benefit under
this definition. Compare Martinez v. The Regents of the Univ. of Cal., 241 P.3d
855, 866-69 (2010) (implicitly recognizing that California statute exempting
“unlawful aliens” from paying nonresident tuition at California state
colleges and universities under certain circumstances provides a
postsecondary education benefit under 8 U.S.C. § 1621(c)(1)(b), with Equal
Access Educ. v. Merten, 305 F. Supp. 2d 585, 605 (E.D. Va. 2004) (Personal
Responsibility and Work Opportunity Reconciliation Act addresses only
postsecondary monetary assistance paid to students or their households,
not admission to college or university).


                                      23
                           STATE v. MCCCD et al.
                 Patricia K. Norris, J., Specially Concurring

   A. Proposition 300, A.R.S. § 15-1803(B), A.R.S. § 15-1825(A), and
      DACA

¶52           In 2006, the voters approved Proposition 300.           That
proposition amended state statutes that governed in-state tuition and
financial assistance to individuals enrolled in a publicly funded state
university or community college. As approved by the voters, A.R.S. § 15-
1803(B) bars a person who is “without lawful immigration status” from
being classified as an in-state student at publicly funded state university
and community colleges. That section reads as follows:

       In accordance with the illegal immigration reform and
       immigrant responsibility act of 1996 (P.L. 104-208; 110 Stat.
       3009), a person who was not a citizen or legal resident of the
       United States or who is without lawful immigration status is
       not entitled to classification as an in-state student pursuant to
       § 15-1802 or entitled to classification as a county resident
       pursuant to § 15-1802.01.

A.R.S. § 15-1803(B).

¶53          Similarly, as approved by the voters, A.R.S. § 15-1825(A) bars
a student at a publicly funded state university or community college
“without lawful immigration status” from receiving a tuition waiver, fee
waiver, tuition assistance, or any other type of financial assistance
subsidized or paid in whole or in part with state monies. That section reads
as follows:

       A person who is not a citizen of the United States, who is
       without lawful immigration status and who is enrolled as a
       student at any university under the jurisdiction of the Arizona
       board of regents or at any community college under the
       jurisdiction of a community college district in this state is not
       entitled to tuition waivers, fee waivers, grants, scholarship
       assistance, financial aid, tuition assistance or any other type
       of financial assistance that is subsidized or paid in whole or
       in part with state monies.

A.R.S. § 15-1825(A).

¶54           Although the two statutes do not define “lawful immigration
status,” neither MCCCD nor the Students have argued the DACA program
confers lawful immigration status, that is, an enforceable legal right, to
remain in the United States on DACA recipients. Nor, as a matter of law,


                                      24
                            STATE v. MCCCD et al.
                  Patricia K. Norris, J., Specially Concurring

could they make that argument. Like other deferred action programs, the
DACA program is based on the exercise of administrative discretion by
immigration officials to defer the removal of a person unlawfully present
in the United States. Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S.
471, 483-84 n.8, 119 S. Ct. 936, 943-44 n.8, 142 L. Ed. 2d 940 (1999); Ariz.
Dream Act Coalition v. Brewer, 757 F.3d 1053, 1058 (9th Cir. 2014) (“Like
recipients of other forms of deferred action, DACA recipients enjoy no
formal immigration status.”). Although deferred action programs, like the
DACA program, are an established feature of the Unites States immigration
removal system, acknowledged by the Supreme Court and Congress, Reno,
525 U.S. at 484-85, 119 S. Ct. at 944-45; see, e.g., 8 U.S.C. § 1154 (a)(1)(D)(i)(II),
(IV) (providing that certain individuals are “eligible for deferred action”),
as the Secretary of the Department of Homeland Security (“DHS”)
explained in her memorandum announcing the DACA program, the
program “confers no substantive right, immigration status or pathway to
citizenship” and “[o]nly the Congress, acting through its legislative
authority, can confer these rights,” see supra ¶ 31.

¶55            Although the DACA program does not confer lawful
immigration status, that is, an enforceable legal right to remain in the
United States, on DACA recipients, DHS considers DACA recipients, like
other deferred action recipients, “not to be unlawfully present in the United
States because their deferred action is a period of stay authorized by the
Attorney General.” Ariz. Dream Act Coalition, 757 F.3d at 1059 (citing
authority); see also Ga. Latino All. for Human Rights v. Governor, 691 F.3d 1250,
1258-59 (11th Cir. 2012) (deferred action recipient remains “permissibly” in
the United States). And, pursuant to DHS regulations, deferred action
recipients are authorized to, and indeed must, apply to the Unites States
Citizenship and Immigration Services for an “employment authorization
document,” known as an “EAD,” to work in the United States. 8 C.F.R. §
274a.12(c)(14).

¶56            Because deferred action programs are well-established under
federal immigration law and DHS considers deferred action recipients
lawfully present in the United States, MCCCD and the Students
successfully argued in the superior court that DACA recipients are eligible
for in-state tuition because A.R.S. § 15-1803(B) specifies it is to be construed
“in accordance” with 8 U.S.C. § 1623(a), which they argue, links or ties
eligibility for in-state tuition to a person’s lawful presence in the United
States. Section 8 U.S.C. § 1623(a) reads as follows:

       Notwithstanding any other provision of law, an alien who is
       not lawfully present in the United States shall not be eligible


                                         25
                           STATE v. MCCCD et al.
                 Patricia K. Norris, J., Specially Concurring

       on the basis of residence within a State (or a political
       subdivision) for any postsecondary education benefit unless
       a citizen or national of the United States is eligible for such a
       benefit (in no less an amount, duration, and scope) without
       regard to whether the citizen or national is such a resident.

¶57            Although MCCCD and the Students have not explicitly
argued A.R.S. § 15-1803(B) incorporates by reference 8 U.S.C. § 1623(a), that
is the thrust of their argument. To quote MCCCD’s brief on appeal: “[T]he
Arizona statute expressly references the federal statute, indicating the
intention to interpret one the same way as the other . . . . For that express
statutory cross-reference [in A.R.S. § 15-1803(B)] to make any sense, the
phrase ‘lawful immigration status’ in A.R.S. § 15-1803(B) must mean the
same thing as ‘lawfully present’ in 8 U.S.C. § 1623[a].” Based solely on the
language of U.S.C. § 1623(a) and A.R.S. § 15-1803(B), I reject that argument.
See generally State v. Thomas, 219 Ariz. 127, 129, ¶ 6, 194 P.3d 394, 396 (2008)
(when resolving questions of statutory interpretation, court should first
consider the language of the statute as it provides the best and most reliable
index of the statute’s meaning) (citations omitted).

¶58           On its face, 8 U.S.C. § 1623(a) does not define “lawfully
present.” Nevertheless, even if, as MCCCD and the Students argue, 8
U.S.C. § 1623’s reference to “lawfully present” includes a person present in
the United States under a deferred action program, the statute does not
compel a state to do anything or, of importance here, grant a person
lawfully present in the United States any postsecondary education benefit,
such as in-state tuition. Instead, the statute allows a state to grant any
postsecondary education benefit, which would include in-state tuition, to
an “alien who is not lawfully present in the United States” based on the
alien’s residence within the state if it grants the same benefit to any United
States citizen or national, regardless of that person’s residence. Thus, 8
U.S.C. § 1623(a) provides a state with a choice: if a state wants to make aliens
who are not lawfully present in the United States eligible for in-state tuition
based on residence within the state, then the state must make in-state
tuition available to United States citizens or nationals, regardless of their
residence.

¶59          Because 8 U.S.C. § 1623(a) simply allows a state to decide
whether to grant in-state tuition to an alien not lawfully present in the
United States, A.R.S. § 15-1803(B)’s reference to 8 U.S.C. § 1623(a) amounts
to nothing more than an acknowledgement that the federal statute
authorizes Arizona to make this decision. In other words, the phrase “[i]n
accordance with” simply means “as authorized by” or “pursuant to.” The


                                      26
                          STATE v. MCCCD et al.
                Patricia K. Norris, J., Specially Concurring

reference does not place a definitional gloss on or modify the meaning of
“without lawful immigration status” as used in A.R.S. § 15-1803(B), as
MCCCD and the Students essentially argue.

¶60           Further, even if there was some ambiguity regarding the
meaning of the “in accordance with” reference to 8 U.S.C. § 1623(a)
contained in A.R.S. § 15-1803(B), the legislative history surrounding
Proposition 300 demonstrates that neither the Legislature that referred
Proposition 300 to the voters nor the voters who approved Proposition 300
intended the “in accordance with” reference to give the phrase “lawful
immigration status” the same meaning as “lawful presence.” The history
of what became Proposition 300 and the situation it was designed to
address make this crystal clear. See Simpson v. Owens, 207 Ariz. 261, 265, ¶
12, 85 P.3d 478, 482 (App. 2004) (court must effectuate the intent of those
who framed the proposition, and in the case of a referendum, the intent of
the electorate that adopted it; if the meaning is not clear, the court will
consider the history and purpose of the proposition).

¶61           What became Proposition 300 started out in the Forty-Seventh
Legislature (First Regular Session 2005) as House Bill 2030 (“HB 2030”). As
passed by the Legislature, HB 2030 was, in all respects, identical to
Proposition 300. Then-Governor Janet Napolitano vetoed HB 2030. In her
May 20, 2005 veto letter, Governor Napolitano explained she believed
Arizona laws should not “discourage” high school graduates who had been
brought into the United States illegally “as small children by their parents”
from contributing to the United States.

¶62           Responding to Governor Napolitano’s veto of HB 2030, the
Legislature in the next legislative session (Forty-Seventh Legislature,
Second Regular Session 2006) passed Senate Concurrent Resolution 1031
(“SCR 1031”), and referred SCR 1031, which was identical to HB 2030, to
the voters. Before the Legislature gave final approval to SCR 1031, the
House of Representatives rejected a Senate amendment to SCR 1031 that
would have allowed a person without lawful immigration status to be
classified as an in-state student for tuition purposes if that person met
certain residency and income tax requirements.16 The Legislature’s
rejection of this proposed amendment demonstrates that in drafting and

16     These conditions required the person to have attended a state public
school for at least six years, to have graduated from a state public high
school, and to have a parent who had filed an income tax return in Arizona
for the six taxable years preceding the person’s enrollment in a state
university or community college.


                                     27
                           STATE v. MCCCD et al.
                 Patricia K. Norris, J., Specially Concurring

referring SCR 1031 to the voters, it deliberately excluded students who did
not have lawful immigration status from receiving postsecondary
education benefits, including in-state tuition.

¶63            Arguments in favor of Proposition 300 contained in the
Secretary of State’s publicity pamphlet for the 2006 general election further
demonstrate Proposition 300 was intended to prevent those without lawful
immigration status from having access to in-state tuition or to state
subsidized financial assistance. The “for” arguments emphasized that
“citizens of foreign countries, who break the law to enter Arizona illegally,
are given taxpayer subsidized tuition,” Ariz. Sec’y of State, 2006 Publicity
Pamphlet 103 (2006), and, even more tellingly, “Last year . . . Governor
Napolitano . . . VETOED it (HB 2030). Now you have a chance to override
the Governor’s veto. We have many needs in Arizona; if we end taxpayer
subsidies for illegals, we will save millions of tax dollars that could benefit
US citizens.” Id.

¶64            The proponents of Proposition 300 were not alone in
recognizing that Proposition 300 was intended to prevent those without
lawful immigration status from receiving in-state tuition and state
subsidized financial assistance. An opponent of Proposition 300 wrote in
the publicity pamphlet that Proposition 300 would “prohibit colleges and
community colleges from giving resident status, scholarship assistance, and
the like to [students not here legally], fly in the face of our state’s need for
an educated workforce to attract new jobs and lay the foundation of our
economic future.” Id. at 104. Similarly, another opponent of Proposition
300 wrote:

       [S]ome immigrant parents bring their children to the U.S. and
       the children are here without legal documents . . . . The mean
       spirited proponents of Proposition 300 want to end the ability
       of these children to progress in Arizona’s public higher
       education system. Proposition 300 will prohibit the granting
       of in-state resident tuition status to any such person at a
       Community College or University. A Senate compromise
       allowing undocumented children to be granted in-state
       tuition status if the student had been in Arizona for at least
       six years and if the parents had filed income taxes for those
       six years was removed in the House.

Id.




                                      28
                           STATE v. MCCCD et al.
                 Patricia K. Norris, J., Specially Concurring

¶65           Given the wording of A.R.S. § 15-1803(A) and A.R.S. § 15-
1825(A), the evolutionary history of Proposition 300, and the “for” and
“against” arguments in the publicity pamphlet, the voters were explicitly
informed Proposition 300 would bar students without lawful immigration
status from receiving in-state tuition and financial assistance subsidized
with state monies. To argue otherwise, as MCCCD and the Students have,
ignores this reality.

¶66           MCCCD and the students also argue “lawful immigration
status” in A.R.S. § 15-1803(B) must mean “lawfully present” because
Proposition 300 used those two phrases interchangeably. For example,
MCCCD and the Students point out A.R.S. § 15-1825(A) bars a person
“without lawful immigration status” enrolled as a student at any state
university or community college from receiving financial assistance
subsidized or paid in whole or in part with state monies, while A.R.S. § 15-
1825(B) requires community colleges and universities to report the number
of students “not entitled” to such assistance because they are “not lawfully
present in the United States.” Thus, MCCCD and the Students argue the
“reporting obligation in subsection B must cover the same scope as the
prohibition in subsection A for the statute to make any sense,” and,
therefore, “lawful immigration status” as used in Proposition 300 must
mean the same thing as “lawfully present.” This argument is grounded on
an interpretation of Proposition 300 that is at odds with what Proposition
300 was intended to do. In my view, the reverse argument is true—
Proposition 300 used the phrase “lawfully present” to refer to a person
with, and only with, “lawful immigration status.”

¶67             Finally, MCCCD and the Students argue that DACA
recipients are entitled to in-state tuition because A.R.S. § 1-502(A)(7) allows
a person to submit an EAD to an agency or political subdivision of the state
to demonstrate his or her “lawful presence in the United States.” This
argument ignores the meaning of “legal immigration status” in A.R.S. § 15-
1803(B) and A.R.S. § 15-1825(A) as reflected in Proposition 300’s legislative
history. Further, this argument ignores that A.R.S. § 1-502, enacted by the
Legislature in 2009, three years after the voters approved Proposition 300,
does nothing more than list various documents a person may use to show
“lawful presence” in the United States. The statute does not grant a person
eligibility for any public benefit such as in-state tuition or state subsidized
financial assistance to attend a state university or community college.




                                      29
                          STATE v. MCCCD et al.
                Patricia K. Norris, J., Specially Concurring

¶68           For the foregoing reasons, I agree with the majority that under
current state law, specifically, A.R.S. § 15-1803(B) and A.R.S. § 15-1825(A),
DACA recipients are not eligible for in-state tuition. Accordingly, I do not
need to address the AAG’s argument that 8 U.S.C. § 1621(d) bars MCCCD
from granting in-state tuition to DACA recipients because Arizona has not
affirmatively authorized such a benefit.

   B. Equal Protection and Federal Preemption

¶69            The Students have asserted the AAG singled out DACA
recipients for disparate treatment, as compared to other deferred action
recipients, in violation of the Equal Protection Clause of the United States
Constitution. Given its ruling on the in-state tuition issue based on its
construction of A.R.S. § 15-1803(B), the superior court denied the Students’
claim as moot, although it did note the Students’ claim appeared to have
merit. On appeal, the AAG argues we should affirm the superior court’s
dismissal of the Students’ equal protection claim because they failed to
support that claim with any evidence of such disparate treatment.

¶70           I agree with the AAG the Students did not support their equal
protection claim with evidence. Therefore, on this record—and only on this
record—I agree with the majority the Students failed to present a cognizable
equal protection claim.

¶71           The Students also asserted in the superior court that federal
law preempted the AAG’s alleged disparate treatment of DACA recipients
because by attempting to prohibit DACA recipients, but not other deferred
action recipients, from receiving in-state tuition, the AAG was treating
DACA recipients as a sub-class of aliens even though DACA recipients, like
other deferred action recipients, are lawfully present in the United States.
Although the superior court did rule on this argument, the AAG asks us to
“dismiss” this claim.

¶72           As noted above, the Students presented no evidence of
disparate treatment. Further, the Students’ preemption argument is
grounded on interpreting A.R.S. § 15-1803(B) as incorporating by reference
8 U.S.C. § 1623(a) and construing 8 U.S.C. § 1623(a) as requiring a state to
confer postsecondary education benefits on individuals who are lawfully
present in the United States—arguments I reject. Therefore, I agree with
the majority that the Students failed to present a cognizable federal
preemption claim.




                                     30
                          STATE v. MCCCD et al.
                Patricia K. Norris, J., Specially Concurring

¶73             I acknowledge the sincerity of the arguments of MCCCD and
the Students, and the force of the policy reasons that caused Arizonans to
speak out against Proposition 300. Nevertheless, for the foregoing reasons,
I agree with the majority that MCCCD was not authorized by state law to
offer in-state tuition to DACA recipients. As explained above, I also concur
in ¶¶ 7-11 of the majority’s decision, and join in the conclusions reached by,
but not the reasoning of, the majority on the equal protection and
preemption issues.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        31